EHIBIT 10.1 Third Lease Amendment and Extension of Lease, dated as of June 16,
2009, between Reisterstown Bowl Inc., a wholly-owned subsidiary of the
Registrant, Fairfax Circle Investors, LLC and Fairfax Circle Investors II, LLC.




THIRD LEASE AMENDMENT AND EXTENSION OF LEASE


THIS THIRD LEASE AMENDMENT AND EXTENSION OF LEASE (“Amendment”) is entered as of
the 16th day of June, 2009, by and between:  FAIRFAX CIRCLE INVESTORS, LLC and
FAIRFAX CIRCLE INVESTORS II, LLC, Virginia limited liability companies, as
tenants in common, hereinafter collectively referred to as “Lessor”; and
REISTERSTOWN BOWL, INC., A Maryland corporation, d/b/a “Bowl America”.
hereinafter referred to as “Lessee.”


RECITALS:


A. Lessor’s predecessor-in-interest and Lessee entered into a Lease Agreement
dated September 29, 1962 (“Original Lease”), as  amended by that certain Lease
Amendment dated April 4, 1963 (“First Amendment”) and that certain Second Lease
Amendment dated December 20, 1993 (“Second Amendment”) (collectively, the
“Lease”), whereby Lessee let those certain premises, containing approximately
thirty-five thousand three hundred seventy-three (35,373) square feet, and
including Tenant’s bowling center and storefront thereon, as described in the
Lease (collectively, the “Premises”), located in the Fairfax Circle Shopping
Center, Fairfax, Virginia (“Shopping Center”), for a period expiring on July 31,
2009.  As used in this Amendment, the term “Lease” shall mean the “Lease, as
amended hereby,” unless its context expressly requires it to mean the Original
Lease, the First Amendment, or the Second Amendment; and


B. Lessor and Lessee desire to extend the term of the Lease and amend the Lease
in certain respects as hereinafter provided.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby reciprocally acknowledged, Lessor and Lessee agree as set forth below.


1. Recitals.  The foregoing recitals and representations form a material part of
this Amendment and are incorporated herein by this reference.


2. Term.  The term of the Lease is hereby extended and revised so that the
expiration date shall be July 31, 2014 instead of July 31, 2009.  The period
from August 1, 2009 through July 31, 2014 is hereinafter referred to as the
“Third Extended Term”.  Except a set forth in Paragraph 4 hereinbelow, any
provision in the Lease, whether express or implied, which could be construed as
providing Lessee a further right to extend the term of the Lease past the
expiration date of the Third Extended Term set forth in the preceding sentence,
including, but no limited to, Paragraph 3 of the Original Lease and Paragraph 3
of the Second Amendment, shall no longer be applicable.


3. Guaranteed Minimum Rent.  During the Third Extended Term, “guaranteed minimum
rent” (as such term is defined in Paragraph 5 of the Original Lease) shall be as
follows:


                                              Period                          Annually                        Monthly
                                         8/1/09-7/31/14               $200,000.04                   $16,666.67


During the Third Extended Term (and the “Fourth Extended Term”, as defined in
Paragraph 4 hereinbelow), minimum guaranteed rent shall be inclusive of all
periodic charges previously payable to Lessor under the Lease, including, but
not limited to, percentage rent based on gross sales, common facilities costs,
and real estate taxes.



--------------------------------------------------------------------------------


4. Fourth Extended Term.


(a) Lessor hereby grants to Lessee the conditional right, exercisable at
Lessee’s option, to extend the term of the Lease for one (1) period of five (5)
years (“Extension Option”), exercisable as hereinafter provided.  If properly
exercised and if the conditions applicable thereto have been satisfied, the
extension term shall commence immediately following the end of the Third
Extended Term provided in Paragraph 3 of this Amendment, and, in such event,
such extension term (the “Fourth Extended Term”) shall be deemed to be part of
the term of the Lease.  The right of extension herein granted to Lessee shall be
subject to, and shall be exercised strictly in accordance with, the following
terms and conditions.


(b) Lessee shall exercise the Extension Option with respect to the Fourth
Extended Term by giving Lessor written notice of the exercise thereof (the
“Option Notice”) not later than eight (8), nor earlier than twelve (12), months
prior to the expiration of the Third Extended Term.  Time is of the essence as
to all dates pertaining to Lessee’s exercise of the Extension Option.  If the
Option Notice is not given timely or if Lessee does not exercise the Extended
Option or if Lessee has been in default under the Lease at any time during the
term of the Lease or if the Lessee has assigned the Lease or sublet all or any
portion of the Premises, then at Lessor’s election, the Option Notice shall be
void, and Lessee’s right of extension with respect to the unexercised Extension
Option and uncommenced Fourth Extended Term shall thereupon and thereafter
lapse, terminate and be of no further force or effect.  In no event shall Lessee
have the right to extend the term of the Lease beyond the expiration of the
Fourth Extended Term.


(c) During the Fourth Extended Term, all of the terms, conditions, covenants and
agreements set forth in the Lease shall continue to apply and be binding upon
Lessor and Lessee, except that minimum guaranteed rent shall be as follows:


                                              Period                          Annually                     Monthly
                                         8/1/14-7/31/19               $230,000.04                   $19,166.67


(d) Lessee hereby specifically acknowledges and agrees that the time limitations
upon the exercise of the Extension Option will be strictly enforced, that any
attempt to exercise the Extension Option at any other time shall be void and of
no force or effect, and that if the Fourth Extended Term is not exercised within
the applicable time period, Lessor intends immediately thereafter to undertake
appropriate efforts relating to the marketing or management of the
Premises.  The period of time within which the Extension Option may be exercised
shall not be extended or enlarged by reason of Lessee’s inability to exercise
the Extension Option because of any provisions of this Paragraph 4 or for any
other reason whatsoever.


(e) The provisions of this Paragraph 4 are subject and subordinate to the
provisions of Paragraph 5 herein below.


5. Option to Terminate.  Lessor shall have the absolute right to terminate the
Lease effective at any time from and after July 31, 2016 upon giving Lessee at
least one hundred eighty (180) days’ prior written notice.  On the date set
forth in Lessor’s notice of termination, Lessee shall vacate and surrender
possession of the Premises in accordance with the terms of the Lease.  In the
event that the Lease is terminated pursuant to this Paragraph 5, Lessor will pay
to Lessee an amount equal to the unamortized cost, as of the effective date of
termination, of “Lessee’s Unamortized FF&E Costs” (as hereinbelow
defined).  “Lessee’s Unamortized FF&E Costs” means an amount equal to the
unamortized cost of all furniture, fixtures, and equipment (“FF&E”) existing in
the Premises on the date of Lessor’s termination notice.  The cost of such
FF&E shall be amortized on a monthly straight-line basis over the useful
life thereof, commencing from the time such cost was expended be Lessee.  Lessor
shall have the right to inspect, at Lessee’s principal accounting office within
the continental United States, such books or records relating to such FF&E as
are necessary to enable Lessor or an authorized representative of Lessor to
confirm the accuracy of Lessee’s Unamortized FF&E Costs.  If such audit shows
that Lessee has overstated Lessee’s Unamortized FF&E Costs,  Lessee shall pay to
Lessor forthwith the amount of such overpayment made by Lessor.  In addition, if
such audit shows that Lessee has overstated Lessee’s Unamortized FF&E Costs by
Five Hundred Dollars ($500.00) or more, then Lessee shall immediately pay to
Lessor the reasonable cost of such audit.  Lessee shall execute such other
documents as may be required by Lessor to give effect to the provisions of this
Paragraph.


6. Renovation.  In the event that Lessor renovates the façade of the Shopping
Center, Lessor shall have the absolute, unconditional right to replace Lessee’s
existing sign with a new sign in connection with such renovation.  Lessee shall,
within fifteen (15) days following Lessor’s request, pay to Lessor fifty percent
(50%) of Lessor’s costs incurred in replacing such sign (including costs of the
new sign); provided, however, that Lessee shall not be required to pay more than
One Thousand Five Hundred Dollars ($1,500.00) pursuant to this sentence.



--------------------------------------------------------------------------------


7. Limitation of Lessor Liability.  Lessee shall neither assert nor seek to
enforce any claim, and hereby waives any and all rights to assert or claim, for
breach of the Lease against any of Lessor’s assets other than Lessor’s interest
in the Shopping Center, or any portion thereof, and Lessee shall look solely to
such interest for the satisfaction of any liability of Lessor under this Lease,
it being specifically agreed that in no event shall Lessor (or any of Lessor’s
officers, trustees, directors, partners, beneficiaries, joint ventures, members,
stockholders, or other principals or representatives, disclosed or undisclosed)
ever be personally liable for any such liability.  This Paragraph 7 shall not
limit any right that Lessee might otherwise have to obtain injunctive relief
against Lessor.  In no event shall Lessor (or any of Lessor’s officers,
trustees, directors, partners, beneficiaries, joint ventures, members,
stockholders, or other principals or representatives, disclosed or undisclosed)
ever be liable for consequential, speculative, punitive damages, or lost
profits.


8. Waiver of Jury Trial.  TO INDUCE LESSOR AND LESSEE TO ENTER INTO THIS
AMENDMENT, LESSOR AND LESSEE EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY OF
ANY OR ALL ISSUES CLAIMS, CAUSES OF ACTION AND/OR IN ANY ACTION OR PROCEEDING
BETWEEN LESSOR AND LESSEE OR THEIR SUCCESSORS, ASSIGNS, PERSONAL OR LEGAL
REPRESENTATIVES AND HEIRS UNDER OR IN CONNECTTION WITH THE LEASE, ANY OF THE
PROVISIONS OF THE LEASE, AND/OR LESSEE’S USE AND/OR OCCUPANCY OF THE
PREMISES.  THIS WAIVER IS KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY
LESSOR AND LESSEE, AND LESSOR AND LESSEE EACH ACKNOWLEDGE THAT NEITHER LESSOR
NOR LESSEE NOR ANY PERSON ACTING ON BEHALF OF LESSOR OR LESSEE HAS MADE ANY
REPRESENTATIONS OF FACT OR LAW TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY
WAY TO MODIFY OR NULLIFY ITS EFFECT.  LESSOR AND LESSEE EACH FURTHER ACKNOWLEDGE
THAT HE, SHE OR IT HAS HAD THE OPPURTUNITY TO DISCUSS THIS AMENDMENT AND THIS
WAIVER WITH LEGAL COUNSEL.


9. Broker.  Each of the parties hereto represents and warrants that, other than
the brokerage commission payable by Lessor to Rosenthal Realty, LLC pursuant to
a separate agreement, there are no other brokerage commissions or finders’ fees
of any kind due in connection with this Amendment, and each of the parties
hereto agrees to indemnify the other against, and hold it harmless from, any and
all liabilities, damages, costs, claims and obligations arising from any such
claim (including, without limitation, the cost of reasonable attorneys’ fees in
connection therewith).


10. Notices.  The Lease is hereby modified to provide that notices to Lessor
shall be sent to the address set forth below:


c/o Rosenthal Properties, LLC
8391 Old Courthouse Road
Suite 320
Vienna Virginia  22182


11. Defined Terms.  Terms that are defined elsewhere in the Lease shall have the
same meanings when such terms are used in this Amendment.


12. Confirmation of Terms.  All the terms, covenants and conditions of the
Lease, except as are herein specifically modified and amended, shall remain in
full force and effect and are hereby adopted and reaffirmed by the parties
hereto.



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Amendment under their respective seals on the day and year first
above written.
 

 
LESSOR:
Witness:
Fairfax Circle Investors, LLC and Fairfax
 
Circle Investors II, LLC as Lessees in Common
     
By:  RG Acquisitions III, LLC, Manager of both
Ken Santiago
BY:  Glenn H. Rosenthal
 
Manager
       
Attest:
LESSEE:
 
Reisterstown Bowl, Inc., a Maryland
 
Corporation, d/b/a “Bowl America”
   
By:  Cheryl Dragoo
By:  Michael T. Dick
Assistant Treasurer
Assistant Secretary





